DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nord (US 20130023718 A1).
With regards to claim 1, Nord discloses an adjustable multi-slit collimator device comprising: a set of collimator leaves 101 arranged in a first one-dimensional array and individually movable to form slits of variable width between pairs of adjacent collimator leaves [0020, 0027]; and a mechanism for moving the collimator leaves (Abstract; as suggested by the individual control of each leaf and speed control).
With regards to claim 14, Nord discloses a radiotherapy system (Abstract), comprising: a radiation source configured to emit a beam of radiation towards a target (implied by the radiotherapy system); and placed in the beam between the radiation source and the target, an adjustable multi-slit collimator device comprising one or more sets of collimator leaves 101, the leaves within each set arranged in a one-dimensional array generally perpendicular to a direction of the beam and individually movable to form slits of variable width between pairs of adjacent collimator leaves to thereby modify a transverse intensity distribution of the beam [0006, 0020, 0027].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-5, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nord in view of Rieger (US 20200206535 A1).
With regards to claims 2-4, Nord does not teach the claimed collimator leaves. However, Rieger teaches an MLC comprising two sets of MLC’s 122, 132 and collimator leaves 140a, 140b that extend radially in a z-direction and in an x-direction which are perpendicular to a y-direction (Figs. 1-3), said leaves having a wedge shape (Figs. 4 and 5) [0029] to prevent light leakage. In view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Nord with the claimed configuration. 
With regards to claims 5, 11, and 12, Although Rieger teaches stacked and parallel MLC’s 122, 132, neither Nord nor Reiger teach the one or more additional sets of collimator leaves as claimed. Nevertheless, such a modification would have been known and considered obvious in order to define a desired beam shape.

Claim(s) 6, 8-10, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nord in view of Echner (US 20150170778 A1).
With regards to claims 6 and 8, Nord does not explicitly teach the claimed mechanism. Echner teaches an adjustable multi-leaf collimator (MLC) 132 comprising a plurality of leaves 108 that are driven by pistons 116 that extend in a direction parallel to the leaves (Fig. 2). Modifying Nord with the claimed mechanism taught by Echner would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.
With regards to claim 9, Nord does not teach the claimed arrangement. However, such a modification was already known and considered obvious. Modifying Nord and Echner with the claimed pistons would have been well known, obvious, and predictably suitable to one with ordinary skill to produce a desired beam shape/profile. 
With regards to claim 10, Echner teaches electronically controlled actuators [0006] were known and considered obvious substitutions.
With regards to claim 19, Nord discloses a method comprising: using an adjustable multi-slit collimator device 100 placed in the beam and comprising a set of collimator leaves 101 arranged in and individually movable along a direction substantially perpendicular to a direction of the beam, operating the collimator leaves to position the collimator leaves to create a pattern of one more slits between the collimator leaves based on a target intensity distribution [0006, 0020, 0027]. Nord does not teach wherein the collimator leaves are operated with actuators. However, Echner teaches actuators were known in the art to control the movements of collimator leaves (Abstract). Modifying Nord with the claimed actuator taught by Echner would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.
With regards to claim 20, Echner does not teach operating the actuators to conform orientations of the collimator leaves to a divergence of the beam. Nevertheless, such a modification would have been known in order to produce a desired beam shape/profile. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Echner with the claimed step in view of the recited benefit.



Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nord.
With regards to claims 15-17, although not specifically taught, each of the claimed components were generally considered obvious, if not already inherent, in radiotherapy systems in order to provide a specific dose and/or beam shape/profile.

Allowable Subject Matter
Claims 7, 13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art teaches the configuration of claim 7; the two alternating electric potentials of claim 13; determining parameters of the beam based on the measured electrical currents across the apertures of claim 18.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884